Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Only those claims which are amended are shown below; all other allowed claims remain the same in the record. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Michael Soderman, (Reg. No. 61366), on December 3, 2021.  

Listing of Claims:
12. (cancelled) 

	

Examiner's Statement of Reasons for Allowance

Applicant has amended the claims over the prior art to include the elements of original claim 1 and objected to original claim 5 which included the elements of original claim 4 and claim 2. The amended portion now includes the element of: “…wherein in the ontology unit ontology-forming class structures are provided, which have classes structured in hierarchies or groups, by means of which a semantic networking of the proprietary data models is feasible, wherein the ontology unit has a specified number of inference units by means of which classes of ontologies are linkable, and wherein the inference units form interface units for different proprietary data models.”  No prior art could be found that contains all the elements of original claim 1 and includes the 
It is for these reasons that the applicant’s invention is novel and non-obvious over the prior art of record and stated herein.  Any comments considered necessary by the applicant must be submitted no later than the payment of the issue fee, and to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 


Conclusion
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAD G ERDMAN whose telephone number is (571)270-0177. The examiner can normally be reached Mon - Fri 7am - 5pm EST; Off every other Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth M. Lo can be reached on (571) 272-9774. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/CHAD G ERDMAN/Primary Examiner, Art Unit 2116